Sutherland, J.
Were it not for the decision of the Court of Appeals of this State in Hoyt a. Thompson (5 N. Y., 320), I should have thought it extremely doubtful, whether the courts of this State' could recognize the right or title of the petitioner, as trustee under the Connecticut bankrupt proceedings, to the notes mentioned in the petition, even as against the debtors or *187makers of the notes residing in this State. (See Abraham a. Plestoro, 3 Wend., 540; and the remarks on the decision in that case, in Johnson a. Hunt, 23 Ib., 89 et seq.; and in Bell a. Hunt, 3 Barb. Ch., 395.)
The Court of Appeals, I think, in Hoyt a. Thompson, qualified or interpreted the decision in Abraham a. Plestoro, so that the decision in that case must be deemed no longer to interfere with the principle, that assignments under foreign bankrupt laws may operate to transfer the bankrupt’s effects within this State, and debts owing to the bankrupt from debtors residing in this State, as between the foreign bankrupt assignee and the bankrupt, and as between such assignee and debtors residing in this State; but the decision in Hoyt a. Thompson qualifies (if it qualifies at all) the decision in Abraham a. Plestoro no further; and the latter case, and other cases cited, clearly establish the principle, that the courts of this State will not recognize a claim or title, under foreign statutory bankrupt proceedings, to property in this State, or to debts owing by debtors residing in this State, as against a domestic attaching-creditor.
This latter principle has been recently fully recognized by the Court of Appeals of this State, in the case of Samuel Willetts, president, &e. a. Morrison B. Waite and Samuel M. Young, receivers of the Commercial Bank of Toledo, and others (affirming S. C., 13 How. Pr., 34), not yet reported.
Now, I think, the position of Mr. Abbot, the plaintiff in the case of Gorham D. Abbot a. American Hard Bubber Company and others, with reference, or in relation to the notes of Poppenhusen and others, covered by the injunction in that case, is at least as favorable as if he were an attaching creditor; and I think, therefore, the cases before cited will not permit me to recognize the title or claim of the petitioner, Mr. Bristol, as trustee under the Connecticut bankrupt proceedings, to the said notes, or the debts represented by them, so far as to make any order on his petition, adverse to Mr. Abbot, relative to such notes or debts.
It may appear discourteous, and perhaps technical, to deny the motion of Mr. Bristol, the trustee, on this ground, but I feel constrained to do so, by the authority of the cases before cited.
It does not follow from what has been said, nor do I intend *188to say, that the American Hard Rubber Company (of Connecticut), in the suit of Mr. Abbot, may not move that the injunction in the suit be modified or dissolved as to the notes, or otherwise, on the ground that the decree in the suit entered on the stipulation of the attorneys has ended the controversy, or upon any other ground.
I do not pass upon the question, what should be deemed the effect of that decree, or of entering it upon the injunction.
I deny Mr. Bristol’s motion for the reason before stated, on the ground that I cannot recognize his right to make it as trustee, under the Connecticut bankrupt proceedings; but it is denied, without costs.